..   · · · - - - - - - - - - - - - - - - - - - - - - - - - · · - - - - - - - - - - - - ---------- ---- ---------------------------   -----·--- -·-




                                                             September 2, 2015


                   Paul A. Scales
                   TDCJ-CID # OJ'fctb'iJ'-15
                   Beto Unit
                   1391 FM 3328
                   Tennessee Colony, TX 75880


                   Abel Acosta, Clerk
                   court of Criminal Appeals
                   P.O. Box 12308, Capitol Station
                   Austin, TX 78711


                  RE:    WR-70,368-01; 02; 03, and; 04;                       J
                         Ex Parte Paul Anthony Scales.


                  To whom it may concern;
                         In    the    above-numbered        and    styled      causes,     would you please send me a
                  copy of the Case Summary?
                         Alternatively, would you please send me a copy of the final "white card?"
                         Thank you for your prompt attention to this matter.



                  Sincerely yours,



                  Paul A. Scales



                  C.c. file/ps




                                                                                                       RECEIVED IN
                                                                                                    COURT OF CR~INAL APPEALS
                                                                                                             SEP 1o 2015